WM. F. PURCELL, Judge.
The judge decided that notwithstanding the renunciation of an executor he might come into court and take the responsibility upon himself by complying with the law at any time before letters had been granted to any other person. This decision is based upon the Maryland statute of 1798 (chap. 101, sube. 3, § 7)> which is now In force in this district. Upon this decision Mont- ' gomery Blair, Esq., one of the executors who had renounced, came into court and gave bonds in the penalty; of $20,000; F. P. Blair and. John C. Rives,' Esqs., becoming his sureties.